Case 4:20-cv-05047-EFS ECFNo.17_ filed 02/23/21 PagelD.2183 Page i1iof1

AO 450 (Rev. 11/11) Judgment in a Civil Action

UNITED STATES DISTRICT COURT

for the FILED IN THE
. . U.S. DISTRICT COURT
Eastern District of Washington EASTERN DISTRICT OF WASHINGTON

JENNIFER C., Feb 23, 2021

 

 

) SEAN F. MCAVOY, CLERK
Plaintiff )
v. ) Civil Action No. 4:20-CV-5047-EFS
ANDREW M. SAUL, the Commissioner of Social )
Security, )
Defendant

JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

 

 

 

01 the plaintiff (name) recover from the

defendant (name) the amount of
dollars ($ ), which includes prejudgment

interest at the rate of %, plus post judgment interest at the rate of % per annum, along with costs.

O1 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)

 

 

 

Mother: Plaintiff's Motion for Summary Judgment (ECF No. 13) is GRANTED.
The Commissioner’s Motion for Summary Judgment (ECF No. 14) is DENIED.
JUDGMENT entered in favor of Plaintiff REVERSING and REMANDING the matter to the Commissioner of Social
Security for further proceedings.

This action was (check one):

O tried by a jury with Judge presiding, and the jury has
rendered a verdict.

 

O tried by Judge without a jury and the above decision
was reached.

 

A decided by Judge Edward F. Shea on a motions for
Summary Judgment (ECF Nos. 13 and 14).

 

Date: 2/23/2021 CLERK OF COURT

SEAN F. McAVOY

 

s/ Lee Reams

 

(By) Deputy Clerk

Lee Reams

 
